Title: John Quincy Adams to Abigail Adams, 11 November 1794
From: Adams, John Quincy
To: Adams, Abigail


          
            (2.)
            My dear Madam
            The Hague November 11. 1794.
          
          The day after the date of my last Letter, we dined at Mr: Hallowell’s, and were entertained with much hospitality. We saw his

Daughter, whom we found very amiable and accomplished After seeing her, I felt myself at least highly flattered by the proposal Mrs: Gill made to you, and the young Lady, certainly took the shortest way to my heart, by the manner in which she spoke of you. I was much gratified with my visit, and should have been really alarmed for myself, had not the absolute necessity for my immediate departure ensured my safety.
          The day after we dined at Mr Copleys; and had the pleasure of seeing his two daughters. They are quite grown up, and the eldest particularly is pretty and engaging. I suppose my brother will write you more about her than I shall, for he was so much captivated, that I did not know, but I should have had to leave him behind.
          We both however made out to escape from that fascinating city, on the 28th: of the month, and by means of a fortunate water passage arrived here three days after.
          As to the curiosities of London, we had not a moment of time to spare for the sight of them, which I regretted on my brother’s account, having seen heretofore most of the rarities myself. You will perhaps enquire how we could be so exceedingly busy for a whole fortnight. But what with the letters and visits to be delivered and paid; the trouble and vexation of getting our baggage through the gauntlet of Custom-House rapacity, the invitations to dinner which we could not avoid, and which the civility of our friends repeated every day of our stay there, the letters which we were obliged to write to America, to give notice of our safe arrival, and the time I was compelled to devote to conferences with our Ministers in London, I assure you we found it extremely difficult to get from thence as we did, and excepting two evenings which we filched to see a representation at each of the Theatres, we absolutely saw nothing atall.
          As you will be informed by the public papers of the invasion of this Country by the French, you will perhaps imagine, that we found every thing here in the utmost confusion. The truth is quite the contrary. Every thing appears to me exactly as it did eleven years ago, except the greater number of Orange cockades at this time. It is probable that in a few days we shall have the cannonading within our own hearing. But these people do not stir a foot the more or the less for it.— They leave the defence of the Country entirely to the allied forces, who are beaten day after day from one station to another, and will very soon be dispersed, or prisoners of War, or shut

up within the walls of Amsterdam.— Maestricht and Nimeguen are both taken, and the next attack will probably be upon Utrecht. Yet here at the Hague, every thing has the appearance of profound peace, and I believe will continue so, happen what may.
          We have hitherto been detained here, in order to go through the forms of my acknowledgment, but purpose going to Amsterdam in two or three days from this. We shall then see to the Execution of your Commissions for table-linen and broad-cloth, as well as to the arrangements relative to the funds
          I found here few of my former acquaintance. Mr: Dumas, and his wife are both well, but they do not live together. Their daughter I have not yet seen, but shall pay her a visit ceremoniously tomorrow:— She is married, and has three children. I shall see her to avoid the appearance of singularity or affectation. I shall see her, I doubt not, with composure; perhaps with indifference, but not with pleasure.
          We do not find here as yet any of the nymphs of the Country, whose attractions are like to steal our hearts. I do not perceive, that either of the Graces has yet assumed the shape of a Dutch millener, to reduce the dimensions of the hoop, to lengthen the petticoat, or to whiten the stocking. We have seen however in the streets some very beautiful women, whom we have understood to be refugees from France.
          The number of these unfortunate emigrants is very great; both in England and here. The poverty of many of them, must excite compassion, even without recurrence to the recollection of their former opulence the transition from the most immense fortunes to the most abject indigence is experienced by so many among them, that it is hardly a subject of notice at this time. I have heard it remarked, and I readily believed it to be the fact, that in general this extreme reverse of fortune, is supported with more magnanimity, and submitted to with more dignity by the women than by the men. The instances are not uncommon of families which have been hurrled from affluence to absolute want, the females of which at this day by their industry, obtain a subsistence not only for themselves but for the despicable partners of their misfortunes, who saunter about the streets, and idle away their present existence as they did that of their prosperity, incapable of exertion, and exhibiting the melancholy prospect, of objects, whom not even calamity itself can entitle to respect.
          
          What will become of these miserable beings, I know not. For the french Generals always inexorably except them from all terms of capitulation. And all those that have been found bearing arms have been shot without mercy. They are obliged to fly from one place of refuge to another, and are hunted down like wild beasts.
          Since the fall of Robespierre, every day new details of the most inconceivable cruelty, are produced in the national Convention, and every thing is laid to his charge. The Leyden Gazette of this day contains the debates of the Convention on the subject till the 20th: of October. The eye of humanity turns away from the sight. The most detested despot, that ever afflicted the race of man, the most unrelengting thirst for blood ever indulged by priestly bigotry, the most abominable massacres of religion that ever desolated the earth furnish nothing to exceed the infamies committed in Britanny, La Vendee, and Lyons by the satellites of Robespierre; many of whom are now upon trial for being the instruments of his crimes. I suppose that the debates in the Convention, from whence all these facts appear, will be republished in America, before this reaches you. The wanton and unnecessary effusion of blood, which so long desolated the french republic, has at length become unfashionable: the people are shocked at the proceedings which they so long permitted, and the tail of Robespierre, that is the colleagues and cooperators of this execrable tyrant, have become the objects of public detestation. Barrere, Collot d’Herbois and Billaud, Varennes, dare not open their lips in the Convention. The affiliated popular Societies have become very unpopular, and the Convention will no doubt abolish them as soon as they shall think themselves strong enough to do so. For the popular Societies and the system of terror are still formidable, and if the fashion of humanity should pass as rapidly as all the other political fashions which have alternately had a momentary prevalence, for the last five years, terror will again become the order of the day; new inventions for expediting the wholesale trade of murder will be multiplied, Modesty will again be obliged to hide her head, and Benevolence to weep in secret at the celebration of Republican nuptials, and the furies of destruction will again be loosened to feast on human blood.— Let us hope however for better things, and in particular that the dreadful evils which France has suffered from this connection of popular societies, evils which she could not arrest, but which she is now obliged to punish by severities almost equally afflicting, may be deeply impressed upon the minds of our own Countrymen, and destroy the influence of those

self-constituted Legislators, that have arisen among us in imitation of the popular Societies in France.
          The prospects of Europe are thickening, and a deadly gloom hangs over their futurity. The progress of opinions adverse to the system of hereditary privileges is continually advancing, and the Nations of this Hemisphere, are growing more and more dissatisfied, with the Governments to which they have hitherto submitted;
          They have not however provided themselves with any rational plan of policy to substitute in their stead. “With heaviest sound, a Giant Statue falls.” and what sort of fabric will be erected upon its ruins, it would require gifts more than prophetic to conjecture.
          Whatever the event may be, I am sure you will most fervently pray, that our own Country may still be the abode of Peace and Happiness, in which prayer you will ever be joined by your affectionate Son
          
            John Q. Adams.
          
        